Carey contends that the district court erred by denying his
                     petition because it was timely filed.' This contention lacks merit.          See
                     NRS 34.726(1) (explaining that a petition that challenges the validity of a
                     judgment or sentence must be filed within one year after entry of the
                     judgment of conviction or, if an appeal has been taken to a Nevada
                     appellate court, within one year after remittitur is issued). We reject
                     Carey's argument that we should construe his petition as timely, despite
                     the unequivocal language in NRS 34.726, because it was filed within one
                     year after he was denied relief in the federal courts.       State v. Eighth
                     Judicial Dist. Court (Riker), 121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005)
                     ("Application of the statutory procedural default rules to post-conviction
                     habeas petitions is mandatory."). Similarly, we reject Carey's argument
                     that we should consider his pursuit of federal remedies as good cause for
                     the untimely filing. We note that these are not issues of first impression.
                     See, e.g., Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989).
                                 We also reject Carey's assertion that the district court abused
                     its discretion by declining to consider his supplemental petition. See NRS
                     34.750(5); State v. Powell, 122 Nev. 751, 758, 138 P.3d 453, 458 (2006)
                     (recognizing that district courts are vested with broad discretion regarding
                     supplemental pleadings in postconviction cases). The supplement did not
                     allege or demonstrate good cause and prejudice, which were essentially
                     the only relevant issues in this case given that appellant's pro se petition


                           'Carey also argues that the order denying his petition is deficient.
                     We disagree. Although the order did not address the merits of Carey's
                     underlying claims, it was not required to do so because the petition was
                     procedurally barred.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    cice>
                    was clearly untimely. See State v. Haberstroh, 119 Nev. 173, 181, 69 P.3d
                    676, 681 (2003) (recognizing that an appellant is required to allege good
                    cause and prejudice on the face of the petition). Therefore, even assuming
                    that the district court abused its discretion, no relief would have been
                    warranted.
                                 Having considered Carey's contentions and concluded that
                    they lack merit, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                    Gibbons

                                                                         LJ

                                                                    Pickering



                    cc:   Hon. Elliott A. Sattler, District Judge
                          Karla K. Butko
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 194Th    .40.